Dear Mr. Madison:
Our office is in receipt of your request for an Attorney General's opinion regarding the obligations of the Morehouse Parish Board of Election Supervisors, which has been assigned to me for handling. Specifically, you seek an opinion on the following question:
      To what extent in depth and breadth does R.S.  18:423 extend as to supervising the duties of the chief election officer of the parish, the parish registrar of voters and the parish police jury?
The clerk of court is the chief election officer of the parish, and is the ex officio parish custodian of voting machines. (LSA-R.S. 18:422 and 1354). The registrar of voters is subject to the direction of the commissioner of elections and the law. He is responsible for the registration of voters in the parish he serves and for the administration and enforcement of the laws and the rules and regulations of the commissioner relating to the registration of such voters (LSA-R.S. 18:58).
With respect to elections, the governing authority of each parish is responsible for establishing precincts, calling special elections in accordance with law and performing specified duties such as providing voting machines.(LSA-R.S. 18:532-536, 1281 etseq., and 1299 et seq.) The governing authority is also authorized to purchase, construct and equip suitable sites and buildings to store voting machines. (LSA-R.S. 18:1382).
LSA-R.S. 18:423 provides, in pertinent part:
      A. Creation. There is created a board of election supervisors for each parish.
      B. Powers and duties. The parish board of election supervisors shall supervise the preparation for and the conduct of all elections held in the parish. All papers filed with the parish board of election supervisors shall be filed with the president or the secretary of the board. The parish board of election supervisors shall maintain a permanent street address, which shall be filed with the secretary of state, the commissioner of elections, and the clerk of court.
      C.(1) Composition. In each parish, except Orleans Parish, the board of election supervisors shall be composed of the registrar of voters, the clerk of court, the chairman of the parish executive committee of each recognized political party or his designee who shall be a member of the parish executive committee of the same recognized political party, and one member appointed by the governor.
* * *
(Emphasis added.)
We are of the opinion that R.S. 18:423 is a very broad general grant of power, one which requires and allows the board to act as a sort of manager of all parish elections. This is evident from looking at the composition of the board, which includes the clerk, the registrar, each parties parish executive committee chairman and a gubernatorial appointee.
The word "supervise" is defined by Webster's Dictionary as "oversee". Therefore, we are of the opinion that the intent of R.S. 18:423 is to provide a board of parish officials to oversee all parish elections, regardless of who is performing the task, i.e., the clerk, the registrar, the governing authority. We are not of the opinion however, that this law grants superior power to the board to control and decide how and who prepares and conducts parish elections. The election code sets forth in specific detail how and by whom parish elections are prepared and conducted. For example, the board is responsible for selecting the commissioners, while the clerk of court is responsible for conducting the general course of instruction for training the commissioners. Additionally, the registrar is responsible for registering voters and delivering a precinct register for each precinct in the parish containing an official list of voters, while the governing authority is responsible for establishing the precincts. All parish election officials must work in concert with each other, as directed by law, to both prepare and conduct the parish elections. It is the board's responsibility to oversee this process, but not to control it and direct it. The law performs that function.
Trusting this opinion to be responsive to your request, we remain
Yours very truly,
                       RICHARD P. IEYOUB ATTORNEY GENERAL
                       _____________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr